Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 1 of 12

EXHIBIT A
| JP MORRO 00 CM

P.O, BOX 15123

Document 1-1 Filed 01/16/19 Page 2 of 12

WILMINGTON, DE AUTOPAY IS ON Payment Due Date: 11/28/17
19860-6123 See Your Account New Balance: 4
Messages below Minimum Payment: $
for details. LRN RURMICE AF Rati Neeee HRI TEER haere men aye tte SIAM en emma NE

18016 BEX G S717

Manage your aocount onkine:

JPMorgan =

AUTOPAY #5 ON

CARDMEMBER SEAVICE
PO BOX 1423
CHARLOTTE NG 28201-7423

Oustomer Service: Mobile: Download the

 

 

 

 

 

 

 

 

 

 

wow, Jpmorcanonkne.cont 1-886-576-7575 Chase Mobile” app joday
_ACCOUNT SUMMARY PAYMENT INFORMATION
Minimum Payment Warning:
Ifyou would like information about credit counseling sarvicas, cali
1-806-797-2605.
_ YOUR ACCOUNT MESSAGES _

New York Residents: New York residents may contact the

New York State Department of Financiat Services al 1-800-342-3736 or go to

wew.dis.ny.gov to oblain ¢ comparative list of credit card rates, fees, and grace periods.

& tem was traneferred from loat / etolan account.

ULTIMATE REWARDS® SUMMARY _ ae
241,704

Previous poinis balance

+3 Points par $1 eamed on travel 13,377
+3 Points per $1 eamed on dining 3,718
+1 Point per $1 on all other purchases 1,536
+ Points moved from anather account 215,715
= Total points available for redemption 446,237

_ ACCOUNT ACTIVITY. oo.

Date of
Transaction

PAYMENTS AND OTHER CREDITS
10/27 AUTOMATIC PAYMENT - THANK YOU

PURCHASE

coccod1 Fiseesces 06 $0 ¥ 3 03 ft7i108 Page 1 of 3
ORI2

Merchant Name or Transaction Description

Start redeaming today. Visit URtimate Rewardis®) at
www, ultimalerewards.com

$ Amount

fei12 = MOMA 18414 3071 0000060001841401

 
i 10.4). _ .
| LP MCR Beit’ aPSMSM acu talas paste sRage of 22

ACGOUNTACTIVITY 0. AGONTINUED)
Date of ;
Transaction Merchant Name or Transaction Description 3 Amount
40/90 CANYON RANCH BERKEHIRES LENOX MA 1,530.00
40/30 CANYON RANCH BERKSHIRES LENOX MA 1,530.00
CRAIG SMARF Pags 2 of 3 Statement Data: 11/08/17

oouecs| Fisesiee Oe poo Y 8 we oTeii0E8 Page 2 of bes12 MAMA 18414 = _ 307 1O0R0GOGQ00TBa: 402
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 4 of 12

 

-AGCOUNT ACTIVITY, 0 KOONTINUED)
Date of
Transaction Merchant Name or Transaction Description $ Amount
20747 Totals Year-to-Date

 

Yoar-to-date totals do not refect any tee or interest refunds
you may have received.

INTEREST CHARGES eee fee coe vee stu putt tryed
Annual Percentage Rate {APR}
Annual Balance
Balance Type Pareentage Subject To interest
Rate (APR) Interest Rate Charges
PURCHASES
CASH ADVANCES
BALANCE TRANSFERS
14.20% KC) “0 o
{v) = Variable Rate 34 Days in Billing Poriod

{d} = Daily Balance Method (including new transactions)

{a} = Average Daily Balance Methed (including new transactions)

Please see Information About Your Account section for the Calculation of Balance Subject to Interest Rate, Annual Renewal Notice, How to
Avoid Interest on Purchases, and other important information, as applicable.

XX coco AISGse8 DS ooo YY 8 Ba 1FATVOS Page aol o6di2 MA MA, 18444 S07 1O000080001 841492
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 5 of 12

EXHIBIT B

 
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 6 of 12

Canyon Ranch visit

Angela Seng <aseng@canyonranch.com> Sun, Dec 3, 2017 at 11:20 AM
To: Kristin Chu Smart <chuJcistin@omait.com>
Cc: Personal Dietary Needs Guest Distribution <PDN@canyonranch.com>

i Kristin,

Thank you for your response and further Information. | updated your profile in our Personal Dietary program which
links up to the kitchen. Please be sure to identify yourself to your server so they can alert the culinary team.

Be in touch ff you have any questions or concems once reviawing the manu resource, Have safe travels into the Ranch
next weekl

Kind regards,
Angela

Angela Seng
Food Development Coordinator | Menu Oevelopment

Canyon Ranch
Ph. 620.749.9655, Ext 4606
aseng@canyonranch.com

From: Kristin Chu Smart [maiito:chu.kristin@gmai.com]
Sent: Saturday, December 02, 2017 8:40 PM

To: Angela Seng

Cc: Personal Dietary Neede Guest Distribution

Subject: Re: Canyon Ranch visit

Dear Angela,

| appreciate your email. | have a severe free nut and peanut allergy that requires that | carry an epi pen due to
anaphylands to all nuts/peanuts. | will review the Ingredient ist when | check in.

hitps://amil goagle.con/mallfu/0/? uicB Bis Hd S8Sb87 t &svereMBIEKBOEEKG,. 2050830520449 -$enrgmys<tuekeearch—queryaceqt1 ksi 1601 drdaes sine Page 1 of 3
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 7 of 12

Again, thank you for reaching out about my food allergies. I'm jooking forward to my stay at canyon ranch next week.

Best.
Kristin

On Sat, Dec 2, 2017 at 8:11 PM. Angela Seng <aseng@canyonranch.com> wrote:
Dear Kristin,

| understand you are artiving © Canyon Ranch in Lenox on December 8" and that you cannot have nuts in your diet. }am
writing to fet you know | will leave you @ copy of our Menu Ingrediont List at Registration. This document provides
exhaustive information on all menu items and all of their ingredients. | trust it will help you navigate around what you need
to avoid and provide information on the other options available.

#f you have other Information we should be aware of regarding your food sensitivities or allergies please be sure to talk to

us before you arrive. To keep you safe, we ask that you identify yourself to your server when you order 60 we can
communicate the Information correctly to the Kitchen.

Additionally, if you would prefer to discuss the options or review the list with us, please feel welcome to call
888-708-0768 prior to or during your stay.

Healthy Regards,

Angela Seng
Food Development Coordinator | Menu Development

8300 E. Rockciif Road { Tucson, Arizona 85750

Cc AN YONRANCH. | Ph: 520.749.9686, Ext. 4606

aseng@canyonranch.com
canyonranci.com

 

DISCLAIMER: This message and any attachments are confidential and intended only for the use of the intended
recipient. If the reader of this message is not the intended recipient. or the person responsible for delivering the message
to the intended recipient, you are hereby notified that any distribution, disclosure, printing, copying, storage, modification
or the taking of any action in reliance upon this transmission is strictly prohibited. If you have received this communication

hbtps:erell. google. com/ man Ol? ux Zee DRTSOSDST Ws veT MEFERBCEEND. _.082e53052c48q-sengéqe=lusdscarch=quenidsgh 1 simiat 60t d2zdassIna2e4 Page? of3
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 8 of 12

EXHIBIT C
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 9 of 12

 

CANYONRANCH.

~

CAFE MENU INGREDIENT LIST

About your personal dietary jaceds at Canyon Ranch: |
We'd like our Canyon Ranch cuisine to be healthy for all our guests. We have created this list so
that if you have food allergies or sensitivities, you can find foods that are appropriate lor you.

if you have received this list before arriving to Canyon Ranch and you have food sensitivities,
allergies, or are susceptible to anaphylactic reaction, please be sure to talk to Food Development
before you arrive at 1-888-708-0769. We will then determine how we can accommodate your
special needs.

If you have just arrived and have not already discussed your personal dietary needs with someone,
please speak to a supervisor in the dining room or call Food Development at 1-888-708-0769 so
that we may accommodate your needs. Special food requests take time to arrange, and we want to
be able to accommodate you as quickly as possible.

On the following pages, you'll find ingredient and nutritional information for our daily menu
items, a la carte items, and the specific products used in our recipes. Please use these lists to help
you choose the best meals for you during your stay.

Tn addition, we suggest you keep the following in mind:

e We have Vegan, Gluten-Free and Low-Sodium diet guidance sheets available upon request. These sheets list
a ja carte items that can be combined to make healthy meal choices.

* The chicken, fish, and meat entrees are available grilled without spices or seasonings upon request.

» Occasionally the ingredignts in the commercial items we use may be changed without our notification. We
regret that we cannot guarantec that all ingredients for commercial items are correct.

» We use canola oil cooking spray ina varicty of menu items. The cooking spray contents are listed on the
Product Ingredient List.

® I€you have special food requests or food allergies, Food Development can help you plan your menu while
you are here. If you need a nutrition consultation, please cali Program Advising to schedule an appointment
with a nutritionist.

*=Refer to Product or A la Carte Ingredient List
(V)= Vegan- Does not contain animal products. May contain honey. (11/23/17)
(G)= Gluten free- Does not contain wheat, rye, or barley
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 10 of 12

6
Café Ingredient List
Calories Carbohydrate Protein Fat Fiber Sodium Sugar Ingredients
ems gms = gms penis mgs ping
Lunch:
Soups
65 13 2 2 2 344 3 (G)(V¥) Tomato & Roasted Garlic Soup

Tomatoes, *olive oil, celery, carrots, cnions,
garlic, garlic oil, *chardonnay, pureed
tomatoes, black pepper, salt

125 12 2 4 3 344 § (G) (V) Carrot & Ginger Soup
Carrots, onions, ginger, celery root, *lite
coconut milk, coconut oil, ginger juice, salt,
black pepper

225 27 i 8 3 398 2 Cheese Pizza
*Pizza Crust, *San Marzano tomatoes, salt,
black pepper, *mozzarella cheese, basil

205 29 8 6 5 341 4 Roasted Vegetable Pizza
*Pizza Crust, *San Marzano tomatoes, salt,
black pepper, “mozzarella cheese, roasted
vegetables (varies), *olive oil

455 28 40 20 4 571 4 Lot No, 8 Burger
*Burger Bun, grass fed ground beef,
*cheddar cheese, mustard greens, parsley,
Roasted Garlic Aioli: *mayonnaise, roasted
garlic, salt, Pickled Vegetables: *red wine
vinegar, black peppercorns, bay leaf, cane
Sugar, salt, carrots, onions, tumips

     

325 50 14 9 8 458 6 Vegetarian Burger .
* Burger Bun, Southwest Spicy Vegetarian ™
Burger Patty: Olive oil, onion, garlic, corn,
zucchini, oyster mushrooms, red bell peppers,
sea salt, chipotle powder, low sodium tamari,
molasses, rolied oats (certified Gluten-Free),
lime juice, lime zest, cilantro, tomatocs, black
pepper, pumpkin seeds), Corn Aioli: corn,
shallots, canola oil, “mayonnaise, salt, black
pepper. Garnish: lettuce, tomato, onions

*<Refer to Product or A la Carte Ingredient List
(V)}= Vegan- Does not contain animal products. May contain honey. (11/23/17)
(G)}= Gluten free- Does not contain wheat, rye, or barley
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 11 of 12

EXHIBIT D
Case 3:19-cv-30005-MGM Document 1-1 Filed 01/16/19 Page 12 of 12

From: Mindi Morin <mmorin@canyonranch.com>
Date: Fri, Dec 8, 2017 at 7:35 PM
Subject: Canyon Ranch Lenox

To: chu. kristin@gmail.com <chukristin@gmail.com>

Good Evening Kristin,

Please see the ingredients below for our veggie burger. Again, | cannot apologize enough for this
unacceptable error on our part. We would like for you and your mother to come back to Canyon Ranch
and have the experience that you should have received filled with fitness, relaxation and celebration of
your mother’s birthday. Certainly not the one that you had.

Drive safe and please reach out to me with anything you might need.

Vegetarian Burger

Burger Bun, Mushroom Burger Patty: *olive oil, onions, garlic, Portobello mushrooms, oyster mushrooms,
shiitake mushrooms, salt, black pepper, “Worcestershire sauce, *tamari sauce, Aleppo pepper, oat flour,

cashews, brown rice flour, parsley, Corn Aioli: com, shaliots, canola oil, “mayonnaise, salt, black pepper.

Garnish: lettuce, tomate, onions

Mindi Morin

General Manager | Administration

ena DD ~ + 185 Kemble Street | Lenox, MA 01240
CA N YON KAN CH. opp: 413.637 4400, bet ea10
_ Fax: 413.637 0057

/ mmorin@canyonranch. com
| ganyonranch.com

G00GH

 

wd; FAlease consider the environment before prnting this emai

DISCLAIMER: This message and any attachments are confidential and intended only for the
use of the intended recipient. If the reader of this message is not the intended recipient, or
the person responsible for delivering the message to the intended recipient, you are hereby
notified that any distribution, disclosure, printing, copying, storage, modification or the
taking of any action in reliance upon this transmission is strictly prohibited. If you have
received this communication in error, please notify us immediately by replying to the sender
of this e-mail by return e-mail or by telephone and delete the message and attachments
from your system.
